DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        WILLIE LEWIS HULLETT,
                               Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D19-3478

                                [March 12, 2020]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472005CF000533A.

   Willie Lewis Hullett, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.